Citation Nr: 1740248	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-10 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployabilty (TDIU).


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a December 2016 decision, the Board found the issue of entitlement to a TDIU had been reasonably raised by the record and added it to the appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding the request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of claim for increased compensation); see also Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001) (holding that a separate formal claim is not required in cases where an informal claim for a TDIU has been reasonably raised). In the same decision, the Board remanded the issue of TDIU for further development. This issue is has been returned to the Board for adjudication.


FINDINGS OF FACT

1. The Veteran is currently service-connected for degenerative arthritis of the bilateral feet with pes planus and hallux valgus, rated at 50 percent; posttraumatic stress disorder (PTSD), rated at 50 percent; status post right knee replacement, rated at 30 percent; and multilevel degenerative disc disease of the lumbar spine, rated at 10 percent. 

2. The competent evidence reasonably establishes the Veteran's service-connected disabilities are of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met, and a TDIU rating is warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant entitlement to TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). As further provided by 38 C.F.R. 
§ 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities are degenerative arthritis of the bilateral feet with pes planus and hallux valgus, rated at 50 percent; posttraumatic stress disorder (PTSD), rated at 50 percent; status post right knee replacement, rated at 30 percent; and multilevel degenerative disc disease of the lumbar spine, rated at 10 percent. 

As the Veteran has a service-connected condition rated greater than 40 percent, and sufficient additional disabilities to bring the combined rating to 90 percent, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16(a), are satisfied.

The Veteran contends his service-connected disabilities render him unemployable. On review of the record, the Board finds that such is reasonably shown. 

The Veteran last worked full-time in October 2013. In a November 2013 visit with his private psychiatrist, Dr. H.J., the Veteran reported his work as a lineman electrician had put great stress on him. He reported continued anxiety and avoidance of people and things. In a March 2014 visit with Dr. H.J., the Veteran reported he was not working. He reported continued flashbacks, nightmares, hyperarousal, and problems with socialization. Dr. H.J. assessed the Veteran with a Global Assessment Functioning (GAF) score of 45. In an October 2014 visit with Dr. H.J., the Veteran reported he was working a seasonal job at a Christmas tree farm. He reported continued trouble with anxiety, moodiness, withdrawal from people, and irritation. At a January 2015 VA treatment visit, the Veteran reported continued knee pain. In a January 2015 visit with Dr. H.J., the Veteran reported continued anxiety, hypervigilance, flashbacks, and nightmares. He also reported he continued to have a lot of pain, which contributed to his mood, anxiety, and poor sleep. 

In August 2015, the Veteran was afforded VA examinations for his service-connected right knee, bilateral feet, back, and PTSD. In regard to the Veteran's right knee condition, the examiner opined the right knee would not impact his ability to perform any type of occupational task, such as standing, walking, lifting and sitting. In regard to the Veteran's bilateral foot condition, the examiner opined the bilateral feet would impact his ability to perform occupational tasks because he was unable to stand for long periods. In regard to the Veteran's back condition, the examiner opined the back would impact his ability to perform occupational tasks because the Veteran had pain when he bent or lifted 20 pounds. In regard to the Veteran's PTSD, the examiner noted that he did not have private treatment records to review, except for Dr. H.J.'s October 2010 initial intake examination. The examiner then opined the Veteran's PTSD would mildly limit his ability to get along with coworkers and respond to stressful situations.

In an October 2015 visit with Dr. H.J., the Veteran reported he had not been working. He reported continued symptoms of anxiety and hypervigilance. In January 2016, the Veteran reported he sold trees over the holidays. In a May 2016 visit with Dr. H.J., the Veteran reported not working. He reported continued anxiety, depression, trouble sleeping, and issues maintaining relationships. In an August 2016 visit with Dr. H.J., the Veteran reported he was still not working. He reported irritability and no improvement in the severity of his panic attacks. In a December 2016 visit with Dr. H.J., the Veteran reported he was unable to sell Christmas trees this year. He reported increased irritability. 

The Board gives great probative weight to the opinions of Dr. H.J. and the August 2015 VA physical examination opinion. Dr. H.J. assessed the Veteran's PTSD with a GAF score of 45, which indicates serious impairment in social or occupational functioning. While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 
7 Vet. App. 204, 207 (1994). This score is consistent with the severity and frequency of symptoms reported by the Veteran, the Veteran's history of difficulty getting along with supervisors and coworkers, and difficulty maintaining employment. The August 2015 VA physical examination opinion found the Veteran's feet and back would limit his ability to stand, lift, and bend. This is consistent with the Veteran's reported physical symptoms and limitations.

The Board gives no weight to the August 2015 PTSD VA examination that found the Veteran would have only minimal difficulty interacting with coworkers and handling stressful situations. The examiner did not review the Veteran's treatment records with Dr. H.J. from October 2010 through the present. The examiner's opinion is inconsistent with the Veteran's reported symptoms and Dr. H.J.'s treatment records.

While the Board takes the above medical opinions into consideration, the question of unemployability is a legal determination. See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009). Here, the Board finds the Veteran's physical and mental limitations as a result of solely his service-connected disabilities are of sufficient severity to produce unemployability. Physically, the evidence supports the Veteran would be unable to perform a job that required prolonged standing, walking, lifting, or bending. Mentally, the evidence supports the Veteran suffers from daily episodes of anxiety, difficulty interacting with people, irritability, intrusive thoughts, and difficulty concentrating. The record supports the Veteran has a history of difficulty interacting with coworkers and supervisors and maintaining employment. The Board finds the Veteran's combination of physical and mental limitations make his reliability inconsistent, and find it unlikely he could sustain employment. This finding is consistent with the schedular ratings assigned by VA to the Veteran's service-connected conditions, totaling 90 percent, and the opinions of Dr. H.J. and the August 2015 VA physical examiner.

Given the foregoing body of evidence, the Board resolves all reasonable doubt in the Veteran's favor (as required by law) and concludes that the evidence supports a finding that his service-connected disabilities preclude him from securing or following substantially gainful employment. Therefore, the criteria for establishing entitlement to TDIU are met. 


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


